Case 2:18-cv-02510-ADS-AKT Document 23 Filed 06/18/19 Page 1 of 2 PageID #: 209



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                                     CIV. NO. 2:18-cv-02510-ADS-AKT
STATE ENTERPRISE RESEARCH-INDUSTRIAL
COMPLEX "PAVLOGRAD CHEMICAL PLANT',

                    Plaintiff,

                       -and-

PETROLEUM & MATERIALS LLC.

                    Defendants.




State of New York  )
                   )
County of New York )
                                       AFFIDAVIT OF SERVICE


        DONALD FLYNN, being duly sworn, deposes and says: Deponent is not a party to the
action, is over 18 years of age and is employed by Anderson Kill P.C., 1251 Avenue of the
Americas, New York, NY 10020.

     On the 18th day of June, 2019 at 1:30 p.m., deponent served the PLAINTIFF'S
MOTION TO COMPEL JP MORGAN CHASE BANK, N.A., TO RESPOND TO THE
INFORMATION SUBPOENA and AFFIRMATION IN SUPPORT OF MOTION TO COMPEL JP
MORGAN CHASE BANK, N.A., TO RESPOND TO THE INFORMATION SUBPOENA WITH
EXHIBIT upon:

                                  JP MORGAN CHASE BANK. N.A.
                                 1251 AVENUE OF THE AMERICAS
                                   NEW YORK, NEW YORK 10020


Service was accepted by Erik Kaz, Assistant Vice President, and Assistant Branch Manager
who stated he was authorized to accept service for the bank. Mr. Kaz is 5' 10", brown hair
balding, brown eyes, approximately 37-45 years of age and Caucasian.



                                                                  a~Don'i~
                                       HAZEL V. CHRISTOPHER
                                 NOTARY PUBLIC, State of New York
                                           No. 01CH6057347
                                       Qualified in Kings County
                                 Certificat~ Filed i~ New York Cou.o.~
                                 CommiSSIOn Exp1res April16, 2<ti6
docs-1 00139423.1
Case 2:18-cv-02510-ADS-AKT Document 23 Filed 06/18/19 Page 2 of 2 PageID #: 210




                                CHASE PRIVATE CLIENT

                                Erik Kaz                     1251 Ave. Of The Americas, Floor 01
                                Assistant Vice President     New York, NY 10020
                                Assistant Branch Manager -   Telephone: 212 556 2801
                                Sales                        Facsimile:    800 935 9935
                                NMLS ID: 600397              24/7 Service: 888 994 5626
                                                             Erik.Kaz@chase.com
                                                             JPMorgan Chase Bank, N.A.
